[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                          ------------------------------------------- U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                       No. 05-12842                          May 31, 2006
                                 Non-Argument Calendar                   THOMAS K. KAHN
                         --------------------------------------------         CLERK

                        D.C. Docket No. 04-20227-CV-JAL

MORRIS J. MAYS,

                                                          Plaintiff-Appellant,

                                           versus

CHASE MANHATTAN MORTGAGE CORPORATION,
as servicing agent for Citibank, N.A. as Trustee a foreign
profit corporation doing business in Florida,
CITIBANK, N.A.,
as trustee (a foreign profit corporation doing business in Florida),
ZC STERLING INSURANCE AGENCY, INC.,
a foreign corporation doing business in Florida,
EMPIRE INDEMNITY INSURANCE COMPANY,
a foreign corporation doing business in Florida,

                                                          Defendants-Appellees.


               ----------------------------------------------------------------
                    Appeal from the United States District Court
                        for the Southern District of Florida
               ----------------------------------------------------------------

                                     (May 31, 2006)
Before EDMONDSON, Chief Judge, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      Morris J. Mays appeals pro se the district court’s order granting the motions

to dismiss his amended complaint, which asserted claims related to bankruptcy

and insurance fraud based on the alleged improper handling by Defendants (Chase

Manhattan Mortgage Corp., Citibank, N.A., ZC Sterling Insurance Agency, Inc.,

and Empire Indemnity Insurance Co.) of an insurance claim on his dwelling,

which sustained tornado damage while Mays was a debtor in bankruptcy

proceedings. No reversible error has been shown; we affirm.

      We first review, de novo, the district court’s dismissal for lack of subject

matter jurisdiction. See Justice Cometh, Ltd. v. Lambert, 426 F.3d 1342, 1343

(11th Cir. 2005). The district court observed that Mays’s amended complaint

alleged that the events forming the basis of his causes of action occurred during

the course of his bankruptcy proceedings. The district court also cited the local

district court rules, which referred to the bankruptcy court all cases arising under

Title 11 of the U.S. Code. See S.D. Fla. L.R. 87.2. The district court noted that

this Court had not decided the issue of whether a district court has subject matter

jurisdiction over a complaint, filed in district court, but arising out of a bankruptcy

proceeding and referred by local rule to bankruptcy court. Relying on Eastern

                                           2
Equip. & Servs. Corp. v. Factory Point Nat’l Bank, 236 F.3d 117 (2d Cir. 2001),

the district court reasoned that it lacked jurisdiction over matters arising from the

bankruptcy proceedings because the bankruptcy court had exclusive jurisdiction

over those matters.

      After the district court made its determination about subject matter

jurisdiction, this Court decided Justice Cometh, which disagreed with Eastern

Equip. and wrote that, although district courts may refer and all Title 11

proceedings to bankruptcy court, district courts have original (but not exclusive)

jurisdiction over all claims arising under Title 11, pursuant to 28 U.S.C. § 1334.

See Justice Cometh, 426 F.3d at 1343 & n.2. Thus, the district court’s dismissal of

Mays’s complaint for lack of subject matter jurisdiction was in error.

      The district court, however, presented an alternate basis for dismissal:

Mays’s complaint failed to state a claim on which relief could be granted. The

district court made specific determinations on why, for each count listed in Mays’s

complaint, Mays had failed to state a claim. But Mays does not address the

propriety of the dismissal on this alternate ground. Instead, Mays directs most of

the argument in his appellate brief to whether the district court should have

allowed him to complete jurisdictional discovery before dismissing the complaint

for lack of subject matter jurisdiction. Mays mentions that the doctrine of res

                                          3
judicata should not bar his action. The district court, however, did not rely on res

judicata in analyzing whether Mays had stated a claim.

       In other words, Mays has failed to present argument about the district

court’s dismissal for failure to state a claim. Even though we are mindful of the

liberal construction we afford to pro se pleadings, Mays has abandoned a

challenge to the district court’s dismissal for failure to state a claim. See Denney

v. City of Albany, 247 F.3d 1172, 1182 (11th Cir. 2001) (stating that issues that

are not briefed on appeal are considered abandoned); Irwin v. Hawk, 40 F.3d 347

& n.1 (11th Cir. 1994) (noting that pro se litigant abandons issue by not

challenging it on appeal).*

       AFFIRMED.




   *
     We, nonetheless, discern no error in the district court’s determination that Mays had failed to
state a claim in his amended complaint.

                                                 4